Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,3,6-9,15-19,21,24-25,31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. WO2013/077425 (IDS, translation in US2014/0341864) in view of Amit (US 20120225480), Smith (US 20100041137), and Sasai (US 20080044901)

Nakano teaches dispersing pluripotent cells and culturing the dispersed cells in suspension to form cell aggregates, wherein the aggregates are formed within about 72 hours after the cells obtained in the second step are dispersed, and wherein the aggregates are uniform aggregates (Paragraphs 69, 72-73).  Nakano teaches the limitations of step (3) of the claimed method.  Paragraphs 69 and 72 state that cells are dispersed in the floating culture medium to form aggregates.  Paragraph 73 states that aggregates can be formed within 24 hours, more preferably 12 hours.  Paragraph 73 clearly states that the aggregates are uniform as in instant Claim 1(step 3)
Nakano fails to expressly mention the initial methods of maintaining/expanding pluripotent cells that can be used in its process to generate needed pluripotent cells.  However, such expansion methods were already known at the time of applicants’ invention.  An artisan would have been motivated to have expanded pluripotent cells in order to generate enough to be used in the invention of Nakano.  Amit teaches that the pluripotency of such cells can be maintained by culturing them in an undifferentiated state using a medium that is serum-free, feeder-free, matrix-free, and comprises basic fibroblast growth factor at a concentration range of 50-200 ng/ml (Paragraph 27) as in instant Claim 1(1),8-9
Smith also teaches a MEK containing inhibitor medium which can also be used in order to culture and expand pluripotent stem cells under serum-free/feeder-free conditions (Paragraphs 9-10).  This culture medium allows the cells to be maintained and expanded (Abstract).  An artisan would have been motivated to have used the process of Amit and Smith in order to generate pluripotent cells to be used in the process of Nakano.  Both processes would generate pluripotent cells which could then be differentiated into retinal tissue as in instant Claims 1(2), 3
Nakano does not teach furthering differentiation into retinal cells using a BMP signal transduction pathway activating substance.  However, such a step would have been obvious based on the teachings of Sasai.  An artisan would have been motivated to have added this BMP agent since Sasai teaches that such an agent can be provided to an aggregate in order to promote the formation of nerve/retinal tissue (Paragraphs 125 and 152).  Paragraphs 72 and 73 of Sasai state that such a culture of aggregate cells is performed in absence of adhesive material such as basement membrane materials.  The BMP signal promoter may be added at a time after 5 to 10 days of cultivation, preferably at a time after 5 to 8 days (Paragraph 125).  Because BMP promotes the formation of retinal tissue from aggregates, it would have made sense to have added BMP activator to the teachings of Nakano to generate retinal tissue as in instant Claim 1(Step 4)
  Nakano teaches differentiating pluripotent stem cells into retinal cells.  Nakano uses a Sonic hedgehog transduction pathway activating substances such as SAG ([100] in serum free medium (Abstract)  as in instant Claims 15-16.  The amount of sonic hedgehog that can be used includes 10 nM to 1µM ([100]) as in instant Claim 19.  Regarding 24-25--Paragraph 33 details that the stem cells used can be induced pluripotent stem cells.  Claim 6 specifically mentions that the cells may be from a human source.  At the time of applicants’ invention, it would have been obvious to have used cells from a human source because it would prevent the transfer of pathogenic material from a foreign species. 
The purpose of the Smith reference is to maintain and expand pluripotent stem cells.  Therefore, it would make sense to carry out the culture as long as needed in order to generate the number of cells desired for the aggregation portion of the culture process.  Therefore, it would be obvious to culture the cells in Smith’s medium for 4-6 days in order to generate the desired number of cells for the aggregation process of Nakano as in instant Claim 6
Smith teaches wherein the second step is performed with an adhesion culture method (Paragraph 72) as in instant Claim 7. Smith does not further contain a Sonic hedgehog signal transduction pathway activating substance as in instant Claim 31
	Sasai teaches the BMP signal transduction pathway activating substance that can be used includes:  BMP2, BMP4, BMP7, GDF8 (Paragraph 83) as in instant Claims 17-18.
The BMP signal transduction pathway activating substance may be added at a time after 5 to 10 days of aggregate cultivation, preferably at a time after 5 to 8 days (Paragraph 125) as in instant Claim 21.
	Sasai teaches addition of the BMP signal transduction pathway activating substance as in the specification.  Therefore, after exposure to this agent, some cells would be expected to inherently express a Rx gene, a Pax6 gene, and/or a Chx10 gene as in instant Claim 32.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 1,10,13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. WO2013/077425 (IDS, translation in US2014/0341864) in view of Amit (US 20120225480), Smith (US 20100041137), Sasai (US 20080044901), and Valamehr (US 20140220681)

Nakano, Amit, and Smith, Sasai apply as above.  Amit and Smith do not specifically mention the addition of Y27632 (a ROCK inhibitor) and/or the addition of PD0325901 (a MEK inhibitor) to their culture mediums which assist with the maintenance and expansion of pluripotent stem cells.  However, at the time of applicants’ invention, introducing these agents to assist with the maintenance of pluripotency was taught in Valamehr (Paragraphs 15 and  19).  An artisan would have been motivated to have included these agents in the pluripotent maintenance/expansion mediums taught in Amit/Smith in order to prevent pluripotent stem cells from further differentiating.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1-2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. WO2013/077425 (IDS, translation in US2014/0341864) in view of Amit (US 20120225480), Smith (US 20100041137), Sasai (US 20080044901), and Paul (USPT 8,193,235)
Nakano, Amit, Smith, Sasai apply as above to teach claim 1.  These references do not teach the application of a PKC inhibitor to maintain the cells in the undifferentiated state.  However, Paul teaches using a PKC inhibitor to maintain cells such as pluripotent stem cells in a undifferentiated state (background of Paul).  A preferred embodiment is Go6983 which maintains pluripotency of cells (Brief Description of Drawings).  An artisan would have been motivated to have combined a PKC inhibitor with the combined teachings of Nakano, Amit, and Smith because Amit and Smith in particular teach maintaining pluripotent cells in an undifferentiated state, and the addition of a PKC inhibitor of Paul would further promote keeping such pluripotent stem cells in an undifferentiated  state.  
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1-2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. WO2013/077425 (IDS, translation in US2014/0341864) in view of Amit (US 20120225480), Smith (US 20100041137), Sasai (US 20080044901), and Theunissen “Systematic Identification of Culture Conditions for Induction and Maintenance of Naïve Human Pluripotency” 
Nakano, Amit, Smith, and Sasai apply as above to teach claim 1.  None of the references mention the use of a BRAF inhibitor/SB590885 to maintain pluripotency and maintain cells in an undifferentiated state.  However, Theunissen teaches the use of a BRAF inhibitor/SB590885 to maintain pluripotency (Theunissen on Page 475, Identification of Compounds that Maintain Naïve Reporter Activity upon Transgene withdrawal Section).  An artisan would have been motivated to have added a BRAF inhibitor to the expansion maintenance processes taught specifically by Amit and Smith in order to help maintain cells in an undifferentiated state.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 1 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. WO2013/077425 (IDS, translation in US2014/0341864) in view of Amit (US 20120225480), Smith (US 20100041137), Sasai (US 20080044901), Kuwahara et al. “Generation of Ciliary margin like stem cell niche from self-organizing human retinal tissue” Nature Communications (Pub 19 Feb, 2015)
Nakano, Amit, Smith, and Sasai apply as above.  Sasai teaches the addition of BMP to the culture medium to facilitate the production of neuronal cells.  Sasai is moot on the expression of a Rx gene, Pax6 gene, and/or Chx10 gene.  However, Kuwahara teaches retinal cells can be easily generated from stem cells without requiring the application of Matrigel by adding a BMP signal transduction pathway activating substance (BMP4) (Page 3, Figure 1, e-g).  Kuwahara shows that such cells are capable of expressing Chx10, Rx, and Pax6 (Page 3, Figure 1, e-g).

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.




Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657